MONROE, J.
The Ostrica Oyster Company, Limited, brought this suit against a *269number, of persons, alleging that they had unlawfully prevented it (the company) from shipping a lot of oysters from the parish of Plaquemines to New Orleans, by reason whereof part of the oysters were lost and other damages were sustained, to the amount, in the aggregate, of $401.22%, to which plaintiff added a claim of $2,000 for exemplary damages. Subsequently Anthony Tomasovich joined with the company as party plaintiff, and after hearing there was judgment in the district court in favor of plaintiffs, and against certain of the defendants, in the sum of $309.75, with interest. The defendants who were cast have appealed, and plaintiffs have answered, praying for an increase in the amount of the award. Our inspection of the record leads us to the conclusion that the claim for exemplary damages is very much exaggerated, and that any amount that plaintiffs could reasonably expect to recover, on that count, added to their claim for actual damages, would leave the amount really involved below $2,000, and hence below the amount necessary to give this court jurisdiction of the appeal.
It is therefore ordered that the appeal in this case be transferred to the Court of Appeal for the parish of Orleans, provided that, before said transfer is made, and within five days after this judgment shall have become final, the appellants, or their attorney of record, shall make oath that their appeal was not taken for the purpose of delay; otherwise, said appeal shall be held dismissed.